Citation Nr: 0002911	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Doug Lawrence, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his parents, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1997 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for paranoid 
schizophrenia.

It is noted that the appellant, and both parents appeared at 
a hearing before the undersigned Member of the Board on 
November 18, 1999, at which time they testified with respect 
to the claim now at issue before the Board.  A transcript of 
that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from paranoid schizophrenia, which began 
during active duty, or within one year of discharge from 
active duty or is otherwise causally or etiologically related 
to service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for paranoid schizophrenia is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for paranoid 
schizophrenia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for paranoid schizophrenia.  He 
essentially asserts that he is currently suffering from a 
psychosis, which manifest itself within one year of his 
discharge from service in September 1991.  

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist in developing facts pertinent to the claim 
since such development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  There are some disabilities, 
including psychoses, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.

The report of the veteran's January 1990 enlistment 
examination is negative for findings of psychiatric 
pathology.  Service medical records reveal no evidence of 
treatment whatsoever for psychiatric disorders.  There is 
also no evidence indicating that the veteran was shown to be 
a disciplinary problem.  To the contrary, findings from a 
July 1991 summary of medical board proceeding for a knee 
disorder found the veteran to display normal mental status.  
An August 1991 personnel memorandum found the veteran to be 
an exceptionally well qualified soldier.   His professional 
talents, dedication and aggressive work habits were described 
as an asset to the unit.  He was described as cheerful and 
personable, promoted high morale and worked well with 
superiors and peers.  He was also described as uncomplaining, 
and giving willingly and freely of his personal time and 
energy, and was credited with contributing towards a grade of 
outstanding during a recent barracks inspection.  He was 
found to be disabled from further military service based on 
his bilateral knee disorders.  

The earliest medical evidence of psychiatric pathology is 
reflected in a private hospital record from March 1995, 
reflecting treatment for altered mental status, following an 
episode wherein the veteran stabbed his father during an 
argument.  This record provides a history of the veteran 
having had emotional problems for some time, but never having 
had a psychiatric evaluation prior to this time.  He was 
diagnosed with psychosis, not otherwise specified (NOS) and 
probable depression.  A brain scan undertaken in March 1995, 
for psychosis NOS and probable depression, revealed no 
evidence of infarct, acute bleed or mass lesion.  

The veteran was hospitalized at a VA medical center from 
October 19, 1996 to November 7, 1996, with a diagnosis of 
schizophrenia.  Included in this hospitalization report was a 
history of the veteran's service in the military and "a 
questionable administrative discharge."  VA outpatient 
treatment records, dated 1996 through 1997, reveal that he 
was diagnosed with paranoid schizophrenia in March 1996 and 
continued treatment for psychiatric symptoms, including 
schizophrenia through 1997. In November 1996, he endorsed 
symptoms of hallucinations that the television was talking 
about him.  None of these treatment records indicate a 
history of schizophrenia having become manifest either during 
active duty or within one year of discharge from service. 

VA mental health clinic records, from 1997 through 1998, 
reveal ongoing treatment for his psychiatric symptoms, which 
included one episode of hallucinations in April 1998, wherein 
he claimed to hear commands from service days plus thoughts 
that he might get shot at.  However, he was aware that these 
manifestations were not part of current reality.   

In January 1999, the veteran underwent a psychiatric 
evaluation performed by a private facility.  Included in the 
handwritten treatment records, is a history elicited from the 
veteran of having hallucinations and mental problems during 
his military service and another handwritten record 
indicating a history of his psychosis having been present 
during his military service, leading to a questionable 
administrative discharge from the service in 1996, 
notwithstanding the fact that the year he was actually 
discharged was in 1991.  A history of attempted murder 
charges in 1996 was also given; the charges were said to have 
eventually been dropped.  A typewritten psychiatric 
evaluation report from January 1999 found him to be symptom 
free and diagnosed him with schizophrenic disorder, chronic 
paranoid type, in remission.  He continued with private 
treatment through 1999, including an April 1999 recurrence of 
active symptoms, such as hallucinations. 

On the occasion of the aforementioned hearing held in 
November 1999, the veteran's mother testified that she has 
been a hospital nurse for 31 years.  She testified that the 
veteran has lived with her all of his life, apart from the 
time he spent inservice.  She asserted that he seemed 
mentally normal prior to entering service.  She testified 
that from the day he arrived home from service his demeanor 
had changed.  She testified that he seemed like he was still 
in the military, and that he would not respond when she spoke 
to him.  She testified that there were times he would hide 
behind a bush as though he were hiding from the enemy or 
something.  She denied observing him exhibit signs of 
aggression or violence.  

The veteran's father testified that prior to the veteran's 
entering the military, they had a good relationship and when 
the veteran returned from the service, he seemed different 
mentally.  He indicated that the veteran became distant 
towards him.  He testified that things between them 
deteriorated to the point one day where they became involved 
in a physical altercation and the veteran stabbed him with a 
kitchen knife.  The veteran's father denied that anything 
like that happened before the veteran entered the military.   

The veteran testified that he was unable to recall the events 
described by his parents wherein he hid behind objects and 
fought with his father.  The veteran was asked about events 
that occurred inservice, including a knee injury.  He 
admitted to disliking basic training but denied having 
problems with superior officers and denied being unhappy 
inservice.   He repeatedly stated that he was unable to 
remember what happened in service.  He acknowledged that he 
did go home for a week to attend his grandmother's funeral 
during active duty, but had no problems upon his return to 
duty.  He testified that he did not know why he was 
discharged from service, but acknowledged that after his knee 
injury, he could not maintain the physical requirements of 
being in the military.  

His mother testified again, and asserted that the veteran 
seemed changed in his demeanor when he visited during his 
grandmother's funeral.  Both parents testified that they 
believed that, although the official reason given for his 
discharge was for symptomatology related to his knees, that 
this was not the true reason for his discharge.  His mother 
asserted her belief that the real reason for his discharge 
was due to his mental disorder.  

Upon review of the evidence, the Board finds that the claim 
for service connection for paranoid schizophrenia is not well 
grounded.  Service medical records do not document treatment 
for, or diagnosis of, any psychiatric disorder.  There is 
also no evidence of a psychosis shown to be manifest within 
one year of his discharge from active duty in September 1991.  
To the contrary, all indications suggest that the veteran was 
psychologically sound upon discharge, and that he displayed 
good conduct inservice.  The earliest documented 
manifestation of his psychiatric disorder is shown in the 
March 1995 treatment records following the incident wherein 
he stabbed his father.  

While the veteran's mother is noted to work in the nursing 
profession, her testimony merely indicates that the veteran 
exhibited some strange behavior and mood changes after he 
returned from service, and while providing evidence of 
symptomatology, this does not establish a diagnosis of a 
psychiatric disease due to service or within one year of 
discharge.  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  The veteran's mother, being a nurse, is not 
competent to answer such a medical question as to whether the 
veteran carried a diagnosis of paranoid schizophrenia shortly 
after discharge or whether his currently diagnosed paranoid 
schizophrenia is related to service.  

There are also treatment records, including those from 1999, 
which give a history of the veteran's psychiatric disorder 
apparently manifesting itself inservice; however, when viewed 
in conjunction with the service records showing no such 
problems, these are shown to be historically inaccurate.  
Otherwise, the evidence submitted, including the hearing 
testimony from the veteran and his father, consists of lay 
assertions purporting to relate his psychiatric disorder to 
service.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an in-service 
injury or treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  Thus, the second requirement for well groundedness 
under Caluza, supra, requiring incurrence or aggravation of a 
disease or injury in service shown in either competent lay or 
medical evidence, has not been met.  Nor has the third 
requirement been met, as the record lacks competent medical 
evidence showing a nexus between any current schizophrenia 
and service.  For the purpose of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  Nevertheless, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  In this case, competent medical evidence has 
not been submitted linking the veteran's schizophrenia to 
service.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for 
schizophrenia, as imposed by 38 U.S.C.A. § 5107(a).  The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet.App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.


ORDER

The claim for service connection for paranoid schizophrenia 
is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

